United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Bettye L. Richardson, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1829
Issued: December 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 13, 2009 appellant filed a timely appeal from the May 14, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying review of his claim on the
grounds that his reconsideration request was not timely filed and failed to establish clear
evidence of error. Because more than one year has elapsed between the January 3, 2008 merit
decision of the Office and the filing of this appeal on July 13, 2009, the Board lacks jurisdiction
to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2 and 501.3.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for further
review of the merits on the grounds that his request was untimely filed and failed to demonstrate
clear evidence of error.

1

Appellant requested an oral argument before the Board in connection with his appeal. In an October 20, 2009
order, the Board denied appellant’s request for an oral argument.

FACTUAL HISTORY
This is the sixth appeal in this case. On May 11, 2000 the Board found that the Office
properly denied appellant’s request for a hearing under section 8124 of the Federal Employees’
Compensation Act in its September 22, 1998 decision.2 On June 18, 2003 the Board found that
the Office properly determined that appellant’s June 11, 2000 request for reconsideration was
untimely filed and did not establish clear evidence of error.3 On September 11, 2006 the Board
found that the Office’s November 25, 2005 decision properly denied appellant’s February 18,
2005 request for reconsideration decision as untimely.4 However, the Office did not address his
argument that he had timely filed a hearing request on August 21, 1997. The Board remanded
the case to the Office for further review. On June 18, 2007 the Board affirmed the Office’s
November 20, 2006 decision, which denied appellant’s request for a hearing. However, the
Board set aside a September 29, 2006 merit decision, as the Office did not address appellant’s
contention that he timely filed a request for a hearing on August 21, 1997. The case was
remanded to the Office to address his evidence and argument.5 On January 2, 2009 the Board
affirmed as modified the Office’s January 3, 2008 decision to reflect that, while appellant
established a compensable work factor, the medical evidence of record was insufficient to
establish that his stroke on January 13, 1997 was causally related to his federal employment.6
The findings of fact and conclusions of law from the prior decisions are hereby incorporated by
reference.
In a letter dated March 30, 2009, appellant requested reconsideration. He advised that he
previously requested reconsideration on December 31, 2008 and had submitted evidence from
his neuropsychologist and a CA-7 claim for compensation. Appellant indicated that he was
submitting a February 17, 2009 report from Dr. M. Shahidul Islam, a Board-certified
psychiatrist; witness statements from Coworkers Lonza Bigam dated March 10, 1997, Dwight
Reeve dated January 23, 2009 and Robert Valentine dated February 7, 2009; a seven-page
description of mail handler duties; an eight-page copy of the Congressional Code of Ethics for
Government Service; and the Board’s decision of January 2, 2009. The Office received a
December 19, 2006 report from Dr. Islam, numerous material from 1997 and 1998 pertaining to
return to work issues, grievances filed with the Equal Employment Opportunity Commission and
a copy of the Board’s January 2, 2009 decision. The record does not contain other documents
referenced in appellant’s March 30, 2009 letter. The record does contain evidence submitted
after the Office’s January 3, 2008 merit decision.

2

Docket No. 99-602 (issued May 11, 2000).

3

Docket No. 02-695 (issued June 18, 2003).

4

Docket No. 06-767 (issued September 11, 2006).

5

Docket No. 07-405 (issued June 18, 2007). On February 28, 2007 the Board issued an order dismissing appeal
in Docket No. 07-870. The Board noted two appeals were docketed for one Office file number and allowed Docket
No. 07-405 to proceed. Docket No. 07-870 (issued February 28, 2007).
6

Docket No. 08-1122 (issued January 2, 2009).

2

By decision dated May 14, 2009, the Office denied appellant’s request for
reconsideration on the grounds that it was not timely filed within one year of the Office’s
January 3, 2008 decision and the evidence did not establish clear evidence of error in the 2008
decision.
On appeal, appellant contends he timely filed a request for reconsideration.
LEGAL PRECEDENT
The Act7 provides that the Office may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision. The
employee may obtain this relief through a request to the district Office. The request, along with
the supporting statements and evidence, is called the application for reconsideration.8 To be
entitled to a merit review of an Office decision denying or terminating a benefit, a claimant must
file his or her application for review within one year of the date of that decision.9 The Board has
found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted the Office under section 8128(a) of the Act.10
Section 10.607(b) of the Office’s regulations states that the Office will consider an
untimely application for reconsideration only if it demonstrates clear evidence of error by the
Office in its most recent merit decision. The reconsideration request must establish that the
Office’s decision was, on its face, erroneous.11
ANALYSIS
The Board previously reviewed the merits of this claim in a January 2, 2009 decision. A
merit decision of the Board extends the one-year period to request reconsideration of a
final decision before the Office.12
Appellant’s request for reconsideration was dated
March 30, 2009.13 As this request was filed within one year after the Board’s merit decision, it is
timely.
As appellant filed a timely request for reconsideration, the Office improperly evaluated
his request for reconsideration pursuant to the clear evidence of error standard. The case will
therefore be remanded to the Office for a decision regarding whether the evidence submitted
7

5 U.S.C. § 8101 et seq.

8

20 C.F.R. § 10.605.

9

Id. at § 10.607(a).

10

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

11

20 C.F.R. § 10.607(b); D.E., 59 ECAB ___ (Docket No. 07-2334, issued April 11, 2008).

12

Howard Y. Miyashiro, 51 ECAB 253 (1999); Veletta C. Coleman, 48 ECAB 367 (1997); Federal (FECA)
Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3b (January 2004).
13

Although appellant asserted on appeal that he had filed a request for reconsideration on December 31, 2008, a
review of the record does not support this contention.

3

with the March 30, 2009 request for reconsideration was sufficient to warrant a review of the
merits of appellant’s claim under the standard for timely requests for reconsideration at 20
C.F.R. § 10.606(b).
CONCLUSION
The Board finds that appellant filed a timely request for reconsideration. Accordingly,
this case must therefore be remanded to the Office for an appropriate decision consistent with
this opinion.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with the above opinion.
Issued: December 7, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

